Filed 12/19/97 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA

1997 ND 242









State of North Dakota,	Plaintiff and Appellee



v.



Harriet Blackhoop, a/k/a

Harriet Cruz,	Defendant and Appellant







Criminal No. 970214

Appeal from the District Court for Morton County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.

AFFIRMED.

Per Curiam.

Gregory Ian Runge (argued), Suite A, 418 E. Rosser Avenue, Bismarck, N.D. 58501, for defendant and appellant.

Ladd R. Erickson (argued), Assistant State’s Attorney, 210 2nd Avenue Northwest, Mandan, N.D. 58554, for plaintiff and appellee.

State v. Blackhoop

Criminal No. 970214

PER CURIAM.

[¶1]	Harriet Blackhoop appeals from a district court order and judgment following a jury trial finding her guilty on three counts of violating N.D.C.C. § 19-03.1-23, delivery of controlled substances.  The district court judgment is affirmed under Rule 35.1(a)(3) and (4), N.D.R.App.P.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Herbert L. Meschke

Dale V. Sandstrom